51 F.3d 264
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Geraldo RODRIGUEZ-RAMOS, Defendant, Appellant,United States, Appellee,v.Berlay Nieves-Cruz Defendant, Appellant,United STates, Appellee,v.Mario Gonzalez-Alvira, Defendant, Appellant.
No. 94-2020, No. 94-2021, No. 94-2063
United States Court of Appeals,First Circuit.
Mar. 31, 1995

Appeals from the United States District Court for the District of Puerto Rico [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Gustavo A. Gelpi, Assistant Federal Public Defender, with whom Juan E. Alvarez, First Assistant Federal Public Defender and Benicio Sanchez Rivera, Federal Public Defender, were on brief for appellant Rodriguez-Ramos.
Jose R. Gaztambide and Gaztambide & Plaza argued for appellant Nieves-Cruz.
Rafael Anglada-Lopez argued for appellant Gonzalez-Alvira.
Jose A. Quiles-Espinosa, Senior Litigation Counsel, Criminal Division, with whom Guillermo Gil, United States Attorney, was on brief for appellee.
Before TORRUELLA, Chief Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
These appeals present the single question of whether the Double Jeopardy Clause of the Fifth Amendment bars cumulative punishments for carjacking and using a firearm in conjunction with a crime of violence, in violation of 18 U.S.C. Secs. 2119 and 924(c), respectively.  Because the First Circuit has recently decided that prosecution under both statutes does not violate the United States Constitution, see United States v. Centeno-Torres, No. 94-1882, slip op. at 4 (1st Cir.  Mar. 28, 1995), we summarily affirm the judgment below.  See 1st Cir.  R. 27.1.


2
Affirmed.